DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/20 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/28/20 have been fully considered.
Applicant’s arguments, on page 10, with respect to the 35 U.S.C. 102 and 103 rejections to claims 1, 5, 7-11, 15, and 17-22 have been fully considered and in light of amendment are persuasive.  The 35 U.S.C. 102 and 103 rejections to claims 1, 5, 7-11, 15, and 17-22 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Silva (US 20180343595 A1). The examiner also notes amendment has necessitated a 35 U.S.C. 112(b) rejection to claims 1, 5, 7-11, 15, and 17-22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-11, 15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how the contention based resource recited in the second limitation is connected to transmitting a random access preamble as occurs in the first limitation. The only connection between the first and second limitation are that they involve the first SSB. As such, whether the contention-based random access resource is received through RRC signalling or indicated in a common random access configuration has no impact on the invention as recited in the instant claim. This rejection can be overcome by amending this limitation to include the transmitting step as was originally recited in claim 10 of the previous claim set upon which this amendment to claim 1 is based. Claim 11 is similar to claim 1 and is rejected for similar reasons. Claims 5, 7-10, 15, and 17-22. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5, 8, 11, 15, 18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal (US 20190037605 A1) in view of Silva (US 20180343595 A1, the cited portions of which are supported by pages 3-4 of provisional US 62476052).
Regarding claim 1, Agiwal discloses:
“A method of random access resource selection for a User Equipment (UE), the method comprising: transmitting a random access preamble, by using a contention-free random access resource associated with a first Synchronization Signal Block (SSB), when it is determined that  a first Synchronization Signal-Reference Signal Received Power (SS-RSRP) of the first SSB associated with the contention-free random access resource for transmitting the random access preamble is greater than an SS-RSRP threshold;” ([para 0240]: “Referring to FIG. 14, UE selects a suitable SS block for initial PRACH preamble transmission at operation 1401. A SS block is suitable if signal quality of SS block is greater than the threshold `SSBlockThreshold`. In an embodiment, a SS block is suitable if signal quality of SS block is greater than or equal to a threshold `SSBlockThreshold`… The signal quality can be RSRP or RSRQ or RSSI.” ; [para 241]: “In this method the UE first check if there is a suitable SS block amongst the SS blocks for which dedicated PRACH preambles and/or PRACH resources are configured at operation 1402. If a suitable SS block for which dedicated PRACH preambles and/or PRACH resources are configured is found, the UE selects that SS block and selects a dedicated PRACH preamble and/or PRACH resource corresponding to the selected SS block at operation 1403.”)
Agiwal does not explicitly disclose “wherein a contention-based random access resource associated with the first SSB is indicated in a common random access configuration stored in the UE when the contention-based random access resource associated with the first SSB is not received through dedicated radio resource control (RRC) signaling”.
However, Silva discloses the missing feature “wherein a contention-based random access resource associated with the first SSB is indicated in a common random access configuration stored in the UE when the contention-based random access resource associated with the first SSB is not received through dedicated radio resource control (RRC) signaling” ([para 0011]: “In the Radio Resource Control (RRC) specification 3GPP TS 36.331 v.14.0.0, that information is encoded in the mobilityControlInfo information element (IE) present in the RRCConnectionReconfiguration message to indicate to the wireless device a handover.” ; [para 0014]: “If the mobilityControlInfo contains the dedicated RACH information, the wireless device will use it for contention-free random access to the target cell, which should expect a given preamble, otherwise the wireless device should simply perform a contention-based random access per the configuration provided in the common RACH configuration, which is part of mobilityControlInfo.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Agiwal and Silva, for in addition to the contention free transmission resources in Agiwal, for there to be a contention based fall back resources as in Silva. The motivation for the existence of fall back resources is that it increases the chances of successfully being able to transmit, thereby enhancing service reliability. Therefore, it would have been obvious to combine Agiwal with Silva 
Regarding claim 5, Agiwal in view of Silva discloses all the limitations of the parent claim. Agiwal further discloses:
“determining whether an SS-RSRP of another contention-free random access resource is greater than the SS-RSRP threshold for transmitting another random access preamble, when the random access preamble is transmitted by using the contention-based random access resource associated with the second SSB during a random access procedure, and when the another random access preamble transmission is required during the same random access procedure.” ([para 0344]: “During the retransmission, if the signal quality of the SS block selected for the previous Msg1 transmission is less than the threshold `SSBlockThreshold`, the UE may reselect SS block at operation 2011. The UE may select a suitable SS block. In case suitable SS block is not found, the UE may reselect a suitable SS block during retransmission as explained later.” Wherein because suitable means greater than a threshold, determining if a SS block is suitable means comparing against a threshold.)
Regarding claim 8, Agiwal in view of Silva discloses all the limitations of the parent claim. Agiwal further discloses:
“wherein the SS-RSRP threshold is an RSRP threshold for SSBs (rsrp-ThresholdSSB).” ([para 0240]: “Referring to FIG. 14, UE selects a suitable SS block for initial PRACH preamble transmission at operation 1401. A SS block is suitable if signal quality of SS block is greater than the threshold `SSBlockThreshold`… The signal quality can be RSRP or RSRQ or RSSI.”)
Regarding claim 11, Agiwal discloses:
“A user equipment (UE) comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to:” ([para 0069]: “These computer program instructions may be loaded on a processor of a general purpose computer, special purpose computer, or programmable data processing equipment. When the loaded program instructions are executed by the processor, they create a means for carrying out functions described in the flowchart.”)
([para 0240]: “Referring to FIG. 14, UE selects a suitable SS block for initial PRACH preamble transmission at operation 1401. A SS block is suitable if signal quality of SS block is greater than the threshold `SSBlockThreshold`. In an embodiment, a SS block is suitable if signal quality of SS block is greater than or equal to a threshold `SSBlockThreshold`… The signal quality can be RSRP or RSRQ or RSSI.” ; [para 241]: “In this method the UE first check if there is a suitable SS block amongst the SS blocks for which dedicated PRACH preambles and/or PRACH resources are configured at operation 1402. If a suitable SS block for which dedicated PRACH preambles and/or PRACH resources are configured is found, the UE selects that SS block and selects a dedicated PRACH preamble and/or PRACH resource corresponding to the selected SS block at operation 1403.”)
Agiwal does not explicitly disclose “wherein a contention-based random access resource associated with the first SSB is indicated in a common random access configuration stored in the UE when the contention-based random access resource associated with the first SSB is not received through dedicated radio resource control (RRC) signaling”.
However, Silva discloses the missing feature “wherein a contention-based random access resource associated with the first SSB is indicated in a common random access configuration stored in the UE when the contention-based random access resource associated with the first SSB is not received through dedicated radio resource control (RRC) signaling” ([para 0011]: “In the Radio Resource Control (RRC) specification 3GPP TS 36.331 v.14.0.0, that information is encoded in the mobilityControlInfo information element (IE) present in the RRCConnectionReconfiguration message to indicate to the wireless device a handover.” ; [para 0014]: “If the mobilityControlInfo contains the dedicated RACH information, the wireless device will use it for contention-free random access to the target cell, which should expect a given preamble, otherwise the wireless device should simply perform a contention-based random access per the configuration provided in the common RACH configuration, which is part of mobilityControlInfo.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Agiwal and Silva, for in addition to the contention free transmission resources in Agiwal, for there to be a contention based fall back resources as in Silva. The motivation for the existence of fall back resources is that it increases the chances of successfully being able to transmit, thereby enhancing service reliability. Therefore, it would have been obvious to combine Agiwal with Silva to obtain the invention as specified in the instant claim.
Regarding claim 15, Agiwal in view of Silva discloses all the limitations of the parent claim. Agiwal further discloses:
“determine by, the processing circuitry, whether an SS-RSRP of another contention-free random access resource is greater than the SS-RSRP threshold for transmitting another random access preamble, when the random access preamble is transmitted by using the contention-based random access resource associated with the second SSB during a random access procedure, and when the another random access preamble transmission is required during the same random access procedure.” ([para 0344]: “During the retransmission, if the signal quality of the SS block selected for the previous Msg1 transmission is less than the threshold `SSBlockThreshold`, the UE may reselect SS block at operation 2011. The UE may select a suitable SS block. In case suitable SS block is not found, the UE may reselect a suitable SS block during retransmission as explained later.” Wherein because suitable means greater than a threshold, determining if a SS block is suitable means comparing against a threshold.)
Regarding claim 18, Agiwal in view of Silva discloses all the limitations of the parent claim. Agiwal further discloses:
“wherein the SS-RSRP threshold is an RSRP threshold for SSBs (rsrp-ThresholdSSB).” ([para 0240]: “Referring to FIG. 14, UE selects a suitable SS block for initial PRACH preamble transmission at operation 1401. A SS block is suitable if signal quality of SS block is greater than the threshold `SSBlockThreshold`… The signal quality can be RSRP or RSRQ or RSSI.”)
Regarding claim 21, Agiwal in view of Sila discloses all the limitations of the parent claim. Agiwal further discloses:
“transmitting the random access preamble, by using a contention-based random access resource associated with a second SSB, when the first SS-RSRP of the first SSB is not greater than the SS-RSRP threshold, and a second SS-RSRP of the second SSB is greater than the SS-RSRP threshold.” ([para 0247]: “If a suitable SS block is not found, amongst the SS blocks for which dedicated PRACH preambles and/or PRACH resources are configured, the UE selects a suitable block amongst the SS blocks for which contention based preambles and/or resources are configured at operation 1404, and the UE selects a contention based PRACH preamble and/or PRACH resource corresponding to the selected SS block at operation 1405.” As noted in Fig. 14 in element 1404, a suitable block is one that has an RSRP greater than the threshold.)
Regarding claim 22, Agiwal in view of Sila discloses all the limitations of the parent claim. Agiwal further discloses:
“wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit the random access preamble, by using a contention-based random access resource associated with a second SSB, when the first SS-RSRP of the first SSB is not greater than the SS-RSRP threshold, and a second SS-RSRP of the second SSB is greater than the SS-RSRP threshold.” ([para 0247]: “If a suitable SS block is not found, amongst the SS blocks for which dedicated PRACH preambles and/or PRACH resources are configured, the UE selects a suitable block amongst the SS blocks for which contention based preambles and/or resources are configured at operation 1404, and the UE selects a contention based PRACH preamble and/or PRACH resource corresponding to the selected SS block at operation 1405.” As noted in Fig. 14 in element 1404, a suitable block is one that has an RSRP greater than the threshold.)

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal (US 20190037605 A1) in view of Silva (US 20180343595 A1) and further in view of Zhou.
Regarding claim 7, Agiwal in view of Silva discloses all the limitations of the parent claim. Agiwal further discloses:
“determining whether a contention-free random access resource associated with a channel state information reference signal (CSI-RS) is received, when the contention-free random access resource associated with the first SSB is not received:” ([para 0376]: “...and the UE determines whether CF PRACH preambles and/or PRACH resources are configured for the selected CSI-RS resource at operation 2302.”)
“when the contention-free random access resource associated with the CSI-RS is received, determining whether a Channel State Information-Reference Signal Received Power (CSI-RSRP) of the CSI-RS is greater than a CSI-RS threshold; when the CSI-RSRP of the CSI-RS is greater than the CSI-RS threshold, transmitting the random access preamble by using the contention-free random access resource associated with the CSI-RS;” ([para 241]: “In this method the UE first check if there is a suitable SS block amongst the SS blocks for which dedicated PRACH preambles and/or PRACH resources are configured at operation 1402. If a suitable SS block for which dedicated PRACH preambles and/or PRACH resources are configured is found, the UE selects that SS block and selects a dedicated PRACH preamble and/or PRACH resource corresponding to the selected SS block at operation 1403.” ; [para 0261]: “In an alternate embodiment of this method, instead of SS block, CSI-RS can be used.” As noted in Fig. 14 in element 1401, a suitable block is one that has an RSRP greater than the threshold. Also note that a dedicated PRACH is contention free.)
“wherein the contention-free random access resource … is received through RRC signaling.” ([para 0023]: “GNB can configure an association between one or multiple occasion for SS Block and a subset of random access channel (RACH) resources (i.e., time/frequency resources which are also referred as PRACH occasions or RA occasions) and/or a subset of PRACH preamble (also referred as RA preamble or Random Access preamble) indices. This association can be configured in RACH configuration signaled in system information or in dedicated RRC signaling (e.g., handover command).”)
Agiwal does not explicitly disclose that the resources associated with the CSI-RS are received through RRC signaling.
Zhou discloses the missing feature that the resources “associated with the CSI-RS” are received through RRC signaling ([para 0259]: “A base station may transmit, via device-specific RRC signaling, one or more messages comprising configuration parameters for a CSI-RS resource set and/or an associated PRACH.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Agiwal, Silva, and Zhou, for the contention free random access resources associated with CSI-RS as disclosed by Agiwal, to be signaled to the UE through RRC as disclosed by Zhou. The motivation for this to be signaled through RRC is that doing so allows a standardized and efficient means of doing so, hence enhancing service quality. Therefore, it would have been obvious to combine Agiwal with Silva and Zhou to obtain the invention as specified in the instant claim.
Regarding claim 9, Agiwal in view of Silva and Zhou discloses all the limitations of the parent claim. Agiwal further discloses:
“wherein the CSI-RS threshold is an RSRP threshold for CSI-RSs (rsrp-ThresholdCSI-RS).” ([para 0240]: “Referring to FIG. 14, UE selects a suitable SS block for initial PRACH preamble transmission at operation 1401. A SS block is suitable if signal quality of SS block is greater than the threshold `SSBlockThreshold`… The signal quality can be RSRP or RSRQ or RSSI.” ; [para 0261]: “In an alternate embodiment of this method, instead of SS block, CSI-RS can be used.”)
Regarding claim 17, Agiwal discloses all the limitations of the parent claim. Agiwal further discloses:
“determine by the processing circuitry, whether a contention-free random access resource associated with a channel state information reference signal (CSI-RS) is received, when the contention-free random access resource associated with the first SSB is not received;” ([para 0376]: “...and the UE determines whether CF PRACH preambles and/or PRACH resources are configured for the selected CSI-RS resource at operation 2302.”)
“when the contention-free random access resource associated with the CSI-RS is received, determine, by the processing circuitry, whether a Channel State Information-Reference Signal Received Power (CSI-RSRP) of the CSI-RS is greater than a CSI-RS threshold; transmit the random access ([para 241]: “In this method the UE first check if there is a suitable SS block amongst the SS blocks for which dedicated PRACH preambles and/or PRACH resources are configured at operation 1402. If a suitable SS block for which dedicated PRACH preambles and/or PRACH resources are configured is found, the UE selects that SS block and selects a dedicated PRACH preamble and/or PRACH resource corresponding to the selected SS block at operation 1403.” ; [para 0261]: “In an alternate embodiment of this method, instead of SS block, CSI-RS can be used.” As noted in Fig. 14 in element 1401, a suitable block is one that has an RSRP greater than the threshold. Also note that a dedicated PRACH is contention free.)
“wherein the contention-free random access resource … is received through RRC signaling.” ([para 0023]: “GNB can configure an association between one or multiple occasion for SS Block and a subset of random access channel (RACH) resources (i.e., time/frequency resources which are also referred as PRACH occasions or RA occasions) and/or a subset of PRACH preamble (also referred as RA preamble or Random Access preamble) indices. This association can be configured in RACH configuration signaled in system information or in dedicated RRC signaling (e.g., handover command).”)
Agiwal does not explicitly disclose that the resources associated with the CSI-RS are received through RRC signaling.
However, Zhou discloses the missing feature that the resources “associated with the CSI-RS” are received through RRC signaling ([para 0259]: “A base station may transmit, via device-specific RRC signaling, one or more messages comprising configuration parameters for a CSI-RS resource set and/or an associated PRACH.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Agiwal, Silva, and Zhou, for the contention free random access resources associated with CSI-RS as disclosed by Agiwal, to be signaled to the UE through RRC as disclosed by Zhou. The motivation for this to be signaled through RRC is that doing so allows a standardized and efficient means of doing so, hence enhancing service quality. Therefore, it would have Agiwal with Silva and Zhou to obtain the invention as specified in the instant claim.
Regarding claim 19, Agiwal in view of Silva and Zhou discloses all the limitations of the parent claim. Agiwal further discloses:
“wherein the CSI-RS threshold is an RSRP threshold for CSI-RSs (rsrp-ThresholdCSI-RS).” ([para 0240]: “Referring to FIG. 14, UE selects a suitable SS block for initial PRACH preamble transmission at operation 1401. A SS block is suitable if signal quality of SS block is greater than the threshold `SSBlockThreshold`… The signal quality can be RSRP or RSRQ or RSSI.” ; [para 0261]: “In an alternate embodiment of this method, instead of SS block, CSI-RS can be used.”)


Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, of the closest prior arts Agiwal in view of Silva disclose all the features of claim 1 upon which claim 10 depends. Agiwal also discloses in paragraphs 23-24 receiving dedicated RRC signalling for contention based resources that are used to transmit a random access preamble. However, Agiwal does not disclose transmitting on a contention based resource based upon whether resources were received through the dedicated RRC signalling, nor that the resource is broadcast by a source base station. Silva in paragraph 14 discloses transmitting on a resource based upon whether resources were received through the dedicated RRC signalling. However, Silva discloses that these resources are contention free instead of contention based and also does not disclose the resource is broadcast by a base station. Yamada (US 20150173047 A1) in paragraph 144 discloses the resource is broadcast by a base station. However, Yamada also does not disclose the resources are contention based. The cited references fail to anticipate or render the above limitations in combination with all the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412